UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-4257


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL R. REA,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:14-cr-00483-RMG-1)


Submitted:   January 27, 2016               Decided:   February 4, 2016


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall, Greenville,  South  Carolina,  for
Appellant.   William N. Nettles, United States Attorney, Nick
Bianchi, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael       R.   Rea   pled       guilty,      pursuant    to    a     written     plea

agreement, to manufacturing and possessing with the intent to

distribute         100    or   more    marijuana        plants,    in    violation      of    21

U.S.C. § 841(b)(1)(B) (2012).                     The district court sentenced Rea

to     60    months’      imprisonment,           the   mandatory        minimum      sentence

prescribed by statute for the offense.                        On appeal, Rea contends

that        the     district     court       erred       in   applying          a   two-level

enhancement          pursuant     to       U.S.       Sentencing     Guidelines        Manual

§ 2D1.1(b)(1) (2014).            For the reasons that follow, we affirm.

       This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.                        Gall v. United States, 552

U.S. 38, 46, 51 (2007).                In conducting procedural reasonableness

review,       we    examine     the    sentence         for   “significant          procedural

error,”           including     “failing          to     calculate        (or       improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the [18 U.S.C.] § 3553(a)[(2012)]

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.”                                Id.     We

review       the    application       of    the       § 2D1.1(b)(1)       enhancement        for

clear error.             United States v. Manigan, 592 F.3d 621, 630-31

(4th Cir. 2010).

       The        Guidelines    direct       a     two-level      enhancement        “[i]f    a

dangerous weapon (including a firearm) was possessed.”                                      USSG

                                                  2
§ 2D1.1(b)(1).          In    order     for      the    enhancement       to    apply,     “the

Government must prove by a preponderance of the evidence that

the weapon was possessed in connection with drug activity that

was part of the same course of conduct or common scheme as the

offense of conviction.”               Manigan, 592 F.3d at 628-29 (internal

quotation marks omitted).                  “[P]roof of constructive possession

of the [firearm] is sufficient, and the Government is entitled

to rely on circumstantial evidence to carry its burden.”                             Id.

      If the Government carries its burden, “[t]he enhancement

should be applied . . . unless it is clearly improbable that the

weapon   was        connected    with      the       offense.”       USSG   §    2D1.1     cmt.

n.11(A).       The defendant bears the burden of establishing such a

clear improbability.            United States v. Slade, 631 F.3d 185, 189

(4th Cir. 2011).

      The district court found, and Rea does not contest, that

the Government satisfied its burden.                       We conclude that Rea has

not   demonstrated        that       the    district       court      clearly      erred    in

finding that it was not clearly improbable that the firearm was

connected with his criminal activity.                      The district court relied

on considerations such as the proximity of one of the firearms -

which    was    loaded    -     to   the    drugs       and   drug    proceeds      and     the

firearm’s      accessibility,         factors         which   we   have     recognized       as

relevant       to    determining        whether         firearms     are       connected     to

criminal drug offenses.              Manigan, 592 F.3d at 629.

                                                 3
     We therefore affirm the judgment of the district court.              We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      4